Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 1 of 48




                     EXHIBIT A
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 2 of 48




                                                               Ex. A at 1
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 3 of 48




                                                               Ex. A at 2
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 4 of 48




                                                               Ex. A at 3
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 5 of 48




                                                               Ex. A at 4
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 6 of 48




                                                               Ex. A at 5
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 7 of 48




                                                               Ex. A at 6
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 8 of 48




                                                               Ex. A at 7
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 9 of 48




                                                               Ex. A at 8
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 10 of 48




                                                                Ex. A at 9
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 11 of 48




                                                               Ex. A at 10
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 12 of 48




                                                               Ex. A at 11
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 13 of 48




                                                               Ex. A at 12
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 14 of 48




                                                               Ex. A at 13
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 15 of 48




                                                               Ex. A at 14
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 16 of 48




                                                               Ex. A at 15
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 17 of 48




                                                               Ex. A at 16
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 18 of 48




                                                               Ex. A at 17
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 19 of 48




                                                               Ex. A at 18
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 20 of 48




                                                               Ex. A at 19
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 21 of 48




                                                               Ex. A at 20
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 22 of 48




                                                               Ex. A at 21
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 23 of 48




                                                               Ex. A at 22
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 24 of 48




                                                               Ex. A at 23
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 25 of 48




                                                               Ex. A at 24
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 26 of 48




                                                               Ex. A at 25
 Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 27 of 48




Venezuela Housing Case



                                                                                    1




                                                                      Ex. A at 26
              Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 28 of 48




I. Introduction
II. USD Payments
III. Potential Charges
IV. Company Structure
V. Individuals
VI. Proof of Payment
VII. Knowledge of Sanctions/Efforts to Hide Iranian Connection


                                                                                                 2




                                                                                   Ex. A at 27
             Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 29 of 48




                       Theory of the Case


• Iranian construction company builds houses in Venezuela pursuant to
  a bilateral agreement between the governments of Iran and
  Venezuela and receives more than $100 million in payments through
  front companies and accounts in violation of US sanctions, causing
  the filing of false business records with New York banks which omit
  the true nature and beneficiary of the payments.




                                                                                                3




                                                                                  Ex. A at 28
                Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 30 of 48




                             II. USD Payments
• Evidence of 15 USD payments clearing through NY County between
  April 2011 and November 2013
• Total amount cleared: $115,508,527.28
• Payments sent from PDVSA/VE government‐controlled accounts to
  accounts at Hyposwiss and Falcon Bank in Switzerland on behalf of
  IIHCO
   • 7 payments to Stratus International Contracting J.S. (AKA Straturk) account
   • 8 payments to Clarity Trade & Finance S.A. account



                                                                                                   4




                                                                                     Ex. A at 29
               Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 31 of 48




                                    EVIDENCE
• Emails (mostly from the Iranian side of the “Project”)

• Payment records (SWIFT messages and wires)

• Bank account records (limited)

• 2 possible fact witnesses (significant availability issues with both)

• Expert testimony (from banks, FED, and OFAC)

                                                                                                  5




                                                                                    Ex. A at 30
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 32 of 48




     IV. Company Structure




                                                                                   6




                                                                     Ex. A at 31
                   Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 33 of 48




  Stratus International Contracting (“Stratus”)
• Established in 1978 in Tehran, Iran by Mohammad SADR
• Part of Samaneh Stratus/Stratus Holding
   • Iranian conglomerate that includes a bank (EN Bank) sanctioned in 2012 (removed in
     2016) and an oil company (Oriental Oil Kish) sanctioned in 2007
• Builds infrastructure projects in and outside of Iran
• Projects outside of Iran:
   •   Pakistan (highway)
   •   Yemen (airport)
   •   Djibouti (parliamentary building – ongoing in 2011)
   •   Venezuela (housing)
• Five member board of directors, including M. SADR, and Farshid KAZERANI

                                                                                                      7




                                                                                        Ex. A at 32
               Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 34 of 48




• Stratus establishes a new subsidiary (IIHC) and a “Venezuela Project
  Executive Committee” in 2009 to manage and oversee the execution
  of the project in Venezuela.
• Committee members over time include:
   •   Mohammad SADR (Chairman)
   •   Ali SADR
   •   Behrooz ZANGENEH
   •   Ahmad SAFAVARDI
   •   Bahram KARIMI
   •   Mustafa CETINEL
   •   Ekrem CINAR

                                                                                                  8




                                                                                    Ex. A at 33
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 35 of 48




                                                                                   9




                                                                     Ex. A at 34
                     Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 36 of 48




                                               V. Individuals
                                  Venezuela Committee (Iran)
                                 Chairman: Mohammad SADR
                  Members: Bahram KARIMI, Farshid KAZERANI, Ali SADR; Behrooz
                  ZANGENEH; Mustafa CETINEL; Ekrem CINAR; Ahmad SAFAVARDIi

                                               Hussein TEHRANI (Iran)
                                                Chairman/CEO/President of IIHC




                                               Farshid KAZERANI (Iran)
                                                General Manager of IIHCO
                              Member of the Board & project manager of Stratus Intl Contracting




                                                                           Behrooz ZANGENEH
                          Mustafa CETINEL                                        (Iran)
                           (Istanbul/VE)                                  Vice managing director of Stratus
                            Project Director                                    Intl Contracting, Iran
                                                                          Managing/General Director of IIHC


                                                                                                     Ahmad SAFAVARDI
                                                    Bahram KARIMI                                        (US/VE)
Ekrem CINAR (Turkey)                                                                               VP & Deputy Manager of IIHCO VE
   Vice Project Manager                                (Iran/VE)                                  Signs as Stratus Group Envoy to Latin
                                                        Project Manager                                          America
                                                                                                  signs as Contractor’s representative
                                                                                                       Stationed in California, US


                                                  Numerous Iranian IIHCO
                                                     employees in VE


                                          *Parentheticals indicate where people were
                                                                                                                                        10
                                           physically located at relevant time period




                                                                                                                          Ex. A at 35
                    Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 37 of 48




                             VI. Proof of Payment
• In an email dated December 30, 2010, Ali SADR sends B. KARIMI the USD account information “as
  requested:”




                                                                                                            11




                                                                                              Ex. A at 36
                                    Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 38 of 48




                       Date          USD Amount         Sending Party          Intr BK‐1    Intr BK‐2   Intr BK‐3         Rec BK            Beneficiary
Instruction Letter                                   Petroleos De                                                   Hyposwiss
                                                     Venezuela SA         JPMorgan Chase                            Privatbank AG
and payment for                                      (PDVSA)              New York, NY                              Zurich, Switzerland Clarity Trade &
IPC 11‐13:           7/5/2011   $      20,692,579.48 Caracas, Venezuela   SWIFT: CHASUS33                           SWIFT: SHHBCHZZ Finance S.A.




                     ZANGENEH
                     signature
                                                                                                                                                                  12




                                                                                                                                                    Ex. A at 37
Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 39 of 48




                    Wire Sheet




                                                                                   13




                                                                     Ex. A at 38
      Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 40 of 48




Bank Statement Attachment from April 11,
     2012 Email L. Estiroti to A. SADR




                                                                                         14




                                                                           Ex. A at 39
      Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 41 of 48




July 6, 2011 Email A. SADR to M. CETINEL




                                                                                         15




                                                                           Ex. A at 40
                  Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 42 of 48




  VII. Knowledge of Sanctions/Efforts to Hide
              Iranian Connection
• Evidence establishes that M. Sadr and A. Sadr were both aware
  of US sanctions and had a nuanced understanding of their
  reach and effect.
  • Both have numerous emails which reference the existence of US sanctions
  • Several emails attach articles about US sanctions
  • An email includes the text of the “Comprehensive Iranian Sanctions Accountability and
    Divestment Act of 2010”
  • A. SADR is sent an email entitled “The Impact of US Sanctions Against Iran on You”
  • M. SADR’s comment is sought by a student doing research on US sanctions and Iranian
    businesses
  • Emails indicate that various payments, including salary to employees were blocked by
    American financial institutions due to sanctions (see, e.g. email of 3 July 2014 informing A.
    Sadr that a payment of 6,000USD to FARSHID KAZERANI “has been rejected by the
    intermediary bank.”)
  • M. SADR and Stratus Holding control one bank and one oil service company that were
    specifically designated as SDNs by OFAC

                                                                                                         16




                                                                                           Ex. A at 41
                     Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 43 of 48




     July 16, 2010 Email A. SADR to HBM Funds
• In an email to a fund manager who is assisting in an FX exchange from USD to Bolivars, in response to a
  “Know Your Customer” Inquiry about Clarity, A. SADR writes:




                                                                                                                 17




                                                                                                   Ex. A at 42
                   Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 44 of 48




    March 26, 2011 Email A. SADR to B. KARIMI
• An email exchange between A. SADR and B. KARIMI:




                                                                                                      18




                                                                                        Ex. A at 43
                     Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 45 of 48




        January 7, 2013 Email from A. SADR to P.
                        Rosiak
• Email to a representative from the business publication “The Businessyear.com”, A. SADR wrote:




                                                                                                                 19




                                                                                                   Ex. A at 44
                      Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 46 of 48




    July 3, 2014 Email from L. Estiroti to A. Sadr
• Email of July 3, 2014 from Ali’s assistant L. Estiroti to Ali alerting him that a payment to Kazerani was
  rejected:




                                                                                                                     20




                                                                                                       Ex. A at 45
       Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 47 of 48




October 24, 2011 Email from A. SADR to M.
                 Cetinel




                                                                                          21




                                                                            Ex. A at 46
                   Case 1:18-cr-00224-AJN Document 283-1 Filed 03/09/20 Page 48 of 48




        March 7, 2011 Email from A. SADR to B.
                    ZANGENEH
• Email from A. SADR to B. ZANGANEH:




                                                                                                      22




                                                                                        Ex. A at 47
